Hill, C. J.
S. was convicted in tlie municipal court of Hawkinsville of the violation of a city ordinance. He filed a petition to the superior court of Pulaski county for the writ of certiorari, under the act of 1902 (Acts 1902, p. 105). Attached to the petition was the affidavit in forma pauperis required by that act. The judge refused to sanction the petition, and his refusal to do so was assigned as error and brought to this court. Held, that the judge erred in refusing to sanction the petition, as the evidence incorporated therein clearly showed that there was no proof of the venue. Mill v. State, ante, 134.

Judgment reversed.

Petition for certiorari, from Pulaski superior court — -Judge Martin. January 11, 1907.
Argued February 18,
Decided. February 21, 1907.
H. L. Grice, Tomlinson Fort, W. L. & Warren Grice, for plaintiff in error.
M. E. Boyer, contra.